UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-51786 NIGHTHAWK RADIOLOGY HOLDINGS, INC. (Exact name of registrant as specified in its charter) c/o Virtual Radiologic Corporation 11995 Singletree Lane, Suite 500 Eden Prairie, MN 55344 (952) 595-1100 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, $0.001 par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: One (1) Pursuant to the requirements of the Securities Exchange Act of 1934, NightHawk Radiology Holdings, Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 4, 2011 By: /s/ Michael J. Kolar Name: Michael J. Kolar Title: Secretary & Treasurer
